Order of Appellate Division and decree of surrogate modified by striking out provision surcharging accounts of trustees with the sum of $13,445, invested in Rochester, Syracuse and Eastern railway bonds and certain interest; also by inserting a clause providing that on payment of sum charged against them as invested in certain other securities mentioned in the decree, the trustees be subrogated to the rights of estate to said securities, and as so modified said order of Appellate Division is affirmed, without costs to either party; no opinion.
Concur: HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN, CRANE and ANDREWS, JJ. HOGAN, J., dissents from modification relating to Rochester, Syracuse and Eastern railway bonds.